 1

 2                              UNITED STATES DISTRICT COURT

 3                                     DISTRICT OF NEVADA

 4 Ronald Sheffey,                                      Case No.: 2:21-cv-00695-GMN-DJA

 5          Petitioner,
                                                                           Order
 6 v.

 7 William Hutchings, et al.,

 8          Respondents.

 9

10         On April 28, 2021, this court entered an order denying petitioner’s motion to proceed in

11 forma pauperis but allowing him thirty days within which to pay the $5.00 filing fee for this

12 habeas corpus action. ECF No. 3. Petitioner has not complied with the court’s order within

13 the allotted time, so the court will dismiss this action. Reasonable jurists would not find the

14 court’s conclusion to be debatable or wrong, so the court will not issue a certificate of

15 appealability.

16         IT IS THEREFORE ORDERED that this action is dismissed without prejudice for

17 petitioner’s failure to comply with the court’s order. The Clerk of the Court shall enter judgment

18 accordingly and close this case.

19         IT IS FURTHER ORDERED that no certificate of appealability shall issue.

20         IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

21 No. 1-2) is DENIED as moot.

22         Dated: June 23, 2021

23                                                           _________________________________
                                                             U.S. District Judge Gloria M. Navarro
